Title: To James Madison from Joel Barlow, 1 January 1812
From: Barlow, Joel
To: Madison, James


PrivateDear Sir,Paris January 1st. 1812
You will perceive in my dispatch to the Secretary of State, that a treaty of commerce is to be the depot in which we are to collect and consign such principles as we can agree upon, and that I conceive myself well grounded in believing that most if not all the points I have discussed in my note of the 10th November will be accorded.
But when I turn to my instructions it seems doubtful whether I am authorised to frame such a treaty. It is certain that I am not instructed with sufficient precision on all the objects you may wish to attain or reject.
Believing that I am right and am pursuing your intentions so far, I shall proceed to discuss and arrange the articles of a treaty, as if I were specially authorised for that object. But if you wish me to conclude and sign the treaty, it may be necessary to give me a special authorisation.
The necessary instructions I have asked for in my Official dispatch addressed to the Secretary. With great respect & attacht.
J. Barlow
